 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    BRIAN WAYNE CRAWLEY,                              Case No. 2:17-cv-02086-RFB-CWH
12                       Petitioner,                    ORDER
13             v.
14    BRAD CAIN, et al.,
15                       Respondents.
16

17            Petitioner has filed a first amended petition (ECF No. 14). The court has reviewed it

18   pursuant to Rule 4 of the Rules Governing Section 2254 Cases in the United States District Courts.

19   The court will direct respondents to file a response.

20            IT THEREFORE IS ORDERED that respondents will have forty-five (45) days from the

21   date of entry of this order to answer or otherwise respond to the first amended petition (ECF No.

22   14). Respondents must raise all potential affirmative defenses in the initial responsive pleading,

23   including lack of exhaustion and procedural default. Successive motions to dismiss will not be

24   entertained.

25            IT FURTHER IS ORDERED that if respondents file and serve an answer, then they must

26   comply with Rule 5 of the Rules Governing Section 2254 Cases in the United States District Courts.

27   Petitioner then will have forty-five (45) days from the date on which the answer is served to file a

28   reply.
 1            IT FURTHER IS ORDERED that if respondents file and serve a motion, then petitioner

 2   will have forty-five (45) days from the date of service of the motion to file a response to the motion.

 3   Respondents then will have twenty-one (21) days from the date of service of the response to file a

 4   reply.

 5            DATED: April 12, 2019.
 6                                                                 ______________________________
                                                                   RICHARD F. BOULWARE, II
 7                                                                 United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
